Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 6, 39, 41, 47-48, 53, 55, 58-59, 62-63, 76, 88, 94, 96, 99, 115-117, 119, 125 and 127 are pending. 

Applicant’s election without traverse of Group III (claims 53, 55, 58-59, 61-63, 76, 88, 94, 96, 99 and 125) that read on (A) IL12β as the species of first antigen and CTLA4 as the second antigen, (B) SEQ ID NO: 407 as the first heavy chain variable region sequence, (C) SEQ ID NO: 408 as the first lambda light chain variable region, (D) SEQ ID NO: 405 as the second heavy chain variable region and (E ) SEQ ID NO: 406 as the second kappa light chain variable region in the reply filed on July 27, 2021 is acknowledged.

Claims 1, 6, 39, 41, 47-48, 115-117, 119 and 127 and the non-elected species in claims 96 and 99 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 53, 55, 58-59, 61-63, 76, 88, 94, 96, 99 and 125, drawn to a particular multispecific antibody molecule that read on (A) IL12β as the species of first antigen and CTLA4 as the second antigen, (B) SEQ ID NO: 407 as the first heavy chain variable region sequence, (C) SEQ ID NO: 408 as the first lambda light chain variable region, (D) SEQ ID NO: 405 as the second heavy chain variable region and (E ) SEQ ID NO: 406 as the second kappa light chain variable region, are being acted upon in this Office Action.  
Priority



Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 12, 2019 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on March 22, 2019 are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
Claim 62 is objected to because of the following informalities:  The “Ko” is inconstant with the “KD” in LLCP, HCP2 and KLCP.  Mistyped “Ko” should have been “KD”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Regarding claims 53, 55, 58-59, 61-63, 76, 88, 94, 96 and 99, the phrase "e.g.," renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The “sufficient that” in claim 53 is indefinite because the metes and bounds of what would constitute “sufficient” cannot be determined.  
The “preferential pairing” in claims 53 and 55 is indefinite because the metes and bounds of what would constitute a “preferential pairing” cannot be determined.  
The “preferentially binds” in claim 63 is indefinite because the metes and bounds of what would constitute a “substantially binds” cannot be determined.  
The “substantially higher affinity” in claim 63 is indefinite because the metes and bounds of what would constitute a “substantially higher” cannot be determined.  The term "substantially higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, see MPEP 2173.05(b): Relative Terminology [R-08.2017].
The “substantially greater affinity” in claim 76 is indefinite because the metes and bounds of what would constitute a “substantially higher” cannot be determined.  The term "substantially greater" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, see MPEP 2173.05(b): Relative Terminology [R-08.2017].
The metes and bounds of claim 96 are rendered vague and indefinite as recited in its entirety because the claim is referencing limitations that are not set forth in either an independent claim or a 
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted), see MPEP 2173.05(s). 
Claim 125 is included in the rejection because they are dependent on rejected claim and does not correct the deficiency of the claim from which they depend. 
For all of the above reasons it is submitted that the claims cannot be unambiguously construed and therefore fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph.   

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 53, 55, 58-59, 61-63, 76, 88, 94, 96, 99 and 125 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.   
Claim 53 encompasses any multispecific antibody molecule comprising:
i)    a first antigen-binding domain that binds to a first antigen, wherein the first antigen binding domain comprises:
a)    a first heavy chain polypeptide (HCP1) comprising: a first heavy chain variable region sequence (HCVRS) sufficient that, when paired with i)b) allows the first antigen binding domain to bind to the first antigen; and a first heavy chain constant region sequence (HCCRS) (e.g., a first CHI sequence), and
b)    a lambda light chain polypeptide (LLCP) comprising: a lambda light chain variable region sequence (LLCVRS) sufficient that, when paired with i)a) allows the first antigen binding domain to bind to the first antigen; and a lambda light chain constant region sequence (LLCCRS), and
ii)    a second antigen-binding domain that binds to a second antigen, wherein the second antigen-binding domain comprises:
a)    a second heavy chain polypeptide (HCP2) comprising: a second heavy chain variable region sequence (HCVRS) sufficient that, when paired with ii)b) allows the second antigen-binding domain to bind to the second antigen; and a second heavy chain constant region sequence (HCCRS) (e.g., a second CHI sequence) and
b)    a kappa light chain polypeptide (KLCP) comprising: a kappa light chain variable region sequence (KLCVRS) sufficient that, when paired with ii)a) allows the second antigen-binding domain to bind to the second antigen; and a kappa light chain constant region sequence (KLCCRS), wherein:
1) the multispecific antibody molecule does not comprise a mutation in the first HCCRS (e.g., the first CHI sequence) (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) 
2) the multispecific antibody molecule does not comprise a mutation in the second HCCRS (e.g., the second CHI sequence) (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) that promotes the preferential pairing of the HCP2 and the KLCP, compared with pairing of the HCP2 and the KLCP without the mutation, or the multispecific antibody molecule does not comprise a mutation in the KLCCRS (e.g., a mutation relative to a naturally existing kappa light chain constant region sequence) that promotes the preferential pairing of the HCP2 and the KLCP, compared with pairing of the HCP2 and the KLCP without the mutation, wherein:
the LLCP preferentially binds to the HCP1 over the HCP2, or the KLCP preferentially binds to the HCP2 over the HCP1. 
Claim 56 encompasses the multispecific antibody molecule of claim 53, wherein:
the multispecific antibody molecule does not comprise a mutation in the first HCCRS (e.g., the first CHI sequence) (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) that increases the preferential pairing of the HCP1 and the LLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds, compared with pairing of the HCP1 and the LLCP without the mutation, or the multispecific antibody molecule does not comprise a mutation in the LLCCRS (e.g., a mutation relative to a naturally existing lambda light chain constant region sequence) that increases the preferential pairing of the HCP1 and the LLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds, compared with pairing of the HCP1 and the LLCP without the mutation; or
the multispecific antibody molecule does not comprise a mutation in the second HCCRS (e.g., the second CHI sequence) (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) that increases the preferential pairing of the HCP2 and the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds, compared with pairing of the HCP2 and the KLCP without the mutation, or the multispecific antibody molecule does not comprise a mutation in the KLCCRS (e.g., a mutation relative to a naturally existing kappa light chain constant region sequence) that increases the preferential pairing of the HCP2 and the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds, compared with pairing of the HCP2 and the KLCP without the mutation.
Claim 58 encompasses the multispecific antibody molecule of claim 53, comprising:
i)a) the HCP1 comprises a first heavy chain constant region sequence (HCCRS) (e.g., a first CHI sequence),
i) b) the LLCP comprises a lambda light chain constant region sequence (LLCCRS),
ii) a) the HCP2 comprises a second heavy chain constant region sequence (HCCRS) (e.g., a second CHI sequence), and
ii)b) the KLCP comprises a kappa light chain constant region sequence (KLCCRS), wherein:

2)    the multispecific antibody molecule does not comprise a mutation in the second HCCRS (e.g., the second CHI sequence) (e.g., a mutation relative to a naturally existing heavy chain constant region sequence), or the multispecific antibody molecule does not comprise a mutation in the KLCCRS (e.g., a mutation relative to a naturally existing kappa light chain constant region sequence).
Claim 59 encompasses the multispecific antibody molecule of claim 58, wherein the multispecific antibody molecule does not comprise a mutation in any of the following: the first HCCRS (e.g., the first CHI sequence), the LLCCRS, the second HCCRS (e.g., the second CHI sequence), and the KLCCRS (e.g., a mutation relative to a naturally existing heavy chain constant region sequence, a naturally existing lambda light chain constant region sequence, or a naturally existing kappa light chain constant region sequence).
Claim 61 encompasses the multispecific antibody molecule of claim 53, wherein:
i)a) the HCP1 comprises a first heavy chain constant region sequence (HCCRS) (e.g., a first CHI sequence),
i) b) the LLCP comprises a lambda light chain constant region sequence (LLCCRS),
ii) a) the HCP2 comprises a second heavy chain constant region sequence (HCCRS) (e.g., a second CHI sequence), and
ii)b) the KLCP comprises a kappa light chain constant region sequence (KLCCRS), wherein:
1)    the first HCCRS (e.g., the first CH1 sequence) comprises a naturally existing heavy chain constant region sequence, or the LLCCRS comprises a naturally existing lambda light chain constant region sequence; and
2)    the second HCCRS (e.g., the second CHI sequence) comprises a naturally existing heavy chain constant region sequence, or the KLCCRS comprises a naturally existing kappa light chain constant region sequence.
Claim 62 encompasses the multispecific antibody molecule of claim 61, wherein:
i)    the first HCCRS (e.g., the first CHI sequence) comprises a naturally existing heavy chain constant region sequence,
ii)    the LLCCRS comprises a naturally existing lambda light chain constant region sequence,
iii)    the second HCCRS (e.g., the second CHI sequence) comprises a naturally existing heavy chain constant region sequence, and
iv)    the KLCCRS comprises a naturally existing kappa light chain constant region sequence.

the HCP1 preferentially binds to the LLCP over the KLCP;
the HCP2 preferentially binds to the KLCP over the LLCP;
the HCP1 has a higher affinity, e.g., a substantially higher affinity, for the LLCP than for the KLCP (e.g., the Kd for the binding between the HCP1 and the LLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the Kd for the binding between the HCP1 and the KLCP);
the LLCP has a higher affinity, e.g., a substantially higher affinity, for the HCP1 than for the HCP2 (e.g., the Ko for the binding between the LLCP and the HCP1 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the Kd for the binding between the LLCP and the first HCP2);
the HCP2 has a higher affinity, e.g., a substantially higher affinity, for the KLCP than for the LLCP (e.g., the Ko for the binding between the HCP2 and the KLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the Kd for the binding between the HCP2 and the LLCP);
the KLCP has a higher affinity, e.g., a substantially higher affinity, for the HCP2 than for the HCP1 (e.g., the Ko for the binding between the KLCP and the HCP2 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the Kd for the binding between the KLCP and the HCP1);
the percent binding between the HCP1 and the LLCP in the presence of the KLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP1 and the LLCP in the presence of the HCP2 is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP2 and the KLCP in the presence of the LLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP2 and the KLCP in the presence of the HCP1 is at least 75, 80, 90, 95, 98, 99, or 99.5%; or
when the HCP1, LLCP, HCP2, and KLCP are present under preselected conditions, e.g., in aqueous buffer, e.g., at pH 7, in saline, e.g., at pH 7, or under physiological conditions: at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP1 is complexed, or interfaced with, the LLCP; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the LLCP is complexed, or interfaced with, the HCP1; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP2 is complexed, or interfaced with, the KLCP; or at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the KLCP is complexed, or interfaced with, the HCP2.
Claim 76 encompasses the multispecific antibody molecule of claim 53, wherein: the HCP1 is complexed, or interfaced with, the HCP2;
the HCP1 has a greater affinity, e.g., a substantially greater affinity, for HCP2, than for a second molecule of HCP1;
the HCP2 has a greater affinity, e.g., a substantially greater affinity, for HCP1, than for a second molecule of HCP2;

the HCP2 comprises a sequence element that increases the ratio of HCP1-HCP2: HCP2-HCP2 pairings, compared to the ratio that would be seen in the absence of the sequence element, e.g., where a naturally occurring sequence replaces the sequence element;
one or both of HCP1 and HCP2 were selected to minimize self-dimerization (e.g., HCP1-HCP1) as opposed to heterodimerization (e.g., HCP2-HCP2);
HCP1 and HCP2 are members of a paired protuberance/cavity, e.g., knob and hole pair; HCP1-HCP2 paring is promoted by an electrostatic interaction;
HCP1-HCP2 paring is promoted by strand exchange; or
HCP1 and HCP2 are not members of a paired protuberance/cavity, e.g., knob and hole
pair.
	Claim 88 encompasses the multispecific antibody molecule of claim 53, wherein: the HCP1 comprises a first heavy chain constant region sequence (HCCRS), wherein the first HCCRS does not comprise a mutation (e.g., a mutation relative to a naturally existing heavy chain constant region sequence);
the HCP2 comprises a second heavy chain constant region sequence (HCCRS), wherein the second HCCRS does not comprise a mutation (e.g., a mutation relative to a naturally existing heavy chain constant region sequence);
the HCP1 comprises a first heavy chain constant region sequence (HCCRS), wherein the first HCCRS does not comprise a mutation (e.g., a mutation relative to a naturally existing heavy chain constant region sequence); and the HCP2 comprises a second heavy chain constant region sequence (HCCRS), wherein the second HCCRS does not comprise a mutation (e.g., a mutation relative to a naturally existing heavy chain constant region sequence);
the HCP1 comprises a first CH2 domain sequence and a first CH3 domain sequence, wherein the first CH2 domain sequence and the first CH3 domain sequence do not comprise a mutation (e.g., a mutation relative to a naturally existing CH2 domain sequence or a naturally existing CH3 domain sequence);
the HCP2 comprises a second CH2 domain sequence and a second CH3 domain sequence, wherein the second CH2 domain sequence and the second CH3 domain sequence do not comprise a mutation (e.g., a mutation relative to a naturally existing CH2 domain sequence or a naturally existing CH3 domain sequence); or
the HCP1 comprises a first CH2 domain sequence and a first CH3 domain sequence, wherein the first CH2 domain sequence and the first CH3 domain sequence do not comprise a mutation (e.g., a mutation relative to a naturally existing CH2 domain sequence or a naturally existing CH3 domain sequence); and the HCP2 comprises a second CH2 domain sequence and a second CH3 domain sequence, 
Claim 94 encompasses the multispecific antibody molecule of claim 53, wherein: the HCP1 is derived from an antibody arising, either in vivo or in vitro, as a lambda antibody; or the HCP2 is derived from an antibody arising, either in vivo or in vitro, as a kappa antibody.
Claim 96 encompasses the multispecific antibody molecule of claim 53, wherein:
the HCP1 and LLCP comprise amino acid sequences selected from Table 18 (e.g., as paired in Table 18) or Table 5a (e.g., as paired in Table 5a), or functional variant or fragment thereof;
the HCP2 and KLCP comprise amino acid sequences selected from Table 18 (e.g., as paired in Table 18) or Table 5a (e.g., as paired in Table 5a), or functional variant or fragment thereof; or
the HCPL LLCP, HCP2, and KLCP comprise amino acid sequences selected from Table 18 (e.g., a single cell of Table 18) or Table 5a (e.g., a single row of Table 5a), or functional variant or fragment thereof. 
Claim 99 encompasses the multispecific antibody molecule of claim 53, wherein:
the first or second antigen is a tumor antigen, e.g., a pancreatic, lung, or colorectal tumor antigen;
the first or second antigen is chosen from: PD-L1, HER3, TROP2, mesothelin, IGF-1R, or CA19-9;
the first or second antigen is chosen from: PD-L1, HER3, TROP2, VEGF-A, EGFR, MUC L DLL4, or HGF;
the first or second antigen is chosen from: PD-L1, HER3, TROP2, VEGF-A, EGFR, MUCL, MAGE-A3, gpA33, NY-ESO-L, ANG2, RSP03, HER2, CEACAM5, or CEA;
the first or second antigen is an antigen of an immune effector cell, e.g., a T cell, an NK cell, or a myeloid cell;
the first or second antigen is chosen from: CD3, PD-1, LAG-3, TIM-3, CTLA-4, VISTA, TIGIT, PD-L1, B7-H3, 4-1BB, or ICOS;
the first antigen is a tumor antigen, e.g., mesothelin, and the second antigen is an antigen chosen from NKP30, PD-L1, CD3, NKG2D, CD47, 4-1BB, orNKP46; or the second antigen is a tumor antigen, e.g., mesothelin, and the first antigen is an antigen chosen from NKP30, PD-L1, CD3, NKG2D, CD47, 4-1BB, orNKP46;
the first antigen is IGF1R and the second antigen is HER3, or the second antigen is IGF1R and the first antigen is HER3;
the first antigen is mesothelin and the second antigen is PD-L1 or the second antigen is mesothelin and the first antigen is PD-L1;

the first antigen is CTLA4 and the second antigen is TRAILR2, or the second antigen is CTLA4 and the first antigen is TRAILR2;
the first antigen is CTLA4 and the second antigen is CD221, or the second antigen is CTLA4 and the first antigen is CD221;
the first antigen is PD 1 and the second antigen is TRAILR2, or the second antigen is PD 1 and the first antigen is TRAILR2;
the first antigen is PD1 and the second antigen is PDL1, or the second antigen is PD1 and the first antigen is PDL1; or
the first antigen is PD1 and the second antigen is PDL1, or the second antigen is PD1 and the first antigen is PDL1.
Claim 125 encompasses a pharmaceutical composition comprising the multispecific antibody molecule of claim 53 and a pharmaceutically acceptable diluent or excipient.
The specification discloses bispecific IgG antibody comprising a lambda and a kappa light chain.    Exemplary pairing of kappa and lamda antibodies include the kappa antibody Ipilumumab (anti-CLTA4) paired with lambda Briakinumab (anti-IL12) antibody wherein the heavy chain variable domain of Ipilumumab comprises the amino acid sequence of SEQ ID NO: 405, and the kappa light chain of Ipilumumab comprises the amino acid sequence of SEQ ID NO: 406, the heavy chain variable domain of Briakinumab (anti-IL12) comprises the amino acid sequence of SEQ ID NO: 407 and the lambda light chain of Briakinumab comprises the amino acid sequence of SEQ ID NO: 408 as shown in Table 18. 
However, the description of just one kappa antibody Ipilumumab that binds to CTLA4 and one lambda antibody Briakinumab that binds to IL-12 is not representative of the entire genus of multispecific antibody molecule comprising a first heavy chain polypeptide comprising any first heavy chain variable region sequence paired with a first light chain polypeptide comprising any lambda light chain variable region sequence and a second heavy chain polypeptide (HCP2) comprising any second heavy chain variable region sequence paired with a kappa light chain polypeptide comprising any kappa light chain variable region sequence that bind to any first and any second targets without any mutation in the CH1 domain and CL domain of the first and second antigen-binding domains.  The specification does not 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind that bind to that antigen (as held in Abbvie).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Regarding claim 56, the specification does not describe structure, e.g., amino acid sequence of the first heavy chain variable region, first lamda light chain variable region, second heavy chain variable region and the second kappa light chain variable region that bind to any and all first antigen and second antigen for all multispecific antibodies having the claimed functions, e.g., that increases the preferential pairing of the HCP1 and the LLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds, or the multispecific antibody molecule that increases the preferential pairing of the HCP1 and the LLCP by  preferential pairing of the HCP2 and the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds) cannot be correlated with the disclosed structures SEQ ID NO: 405 pairing with SEQ ID NO: 406 or SEQ ID NO: 407 pairing with SEQ ID NO: 408 shown in Table 18. 
Regarding claim 63, the specification does not describe structure, e.g., amino acid sequence of the first heavy chain variable region, first lamda light chain variable region, second heavy chain variable region and the second kappa light chain variable region that bind to any and all first antigen and second antigen of all multispecific antibodies having the claimed functions, e.g., the HCP1 has a higher affinity, e.g., a substantially higher affinity, for the LLCP than for the KLCP (e.g., the Kd for the binding between the HCP1 and the LLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the Kd for the binding between the HCP1 and the KLCP); the LLCP has a higher affinity, e.g., a substantially higher affinity, for the HCP1 than for the HCP2 (e.g., the Ko for the binding between the LLCP and the HCP1 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the Kd for the binding between the LLCP and the first HCP2); the HCP2 has a higher affinity, e.g., a substantially higher affinity, for the KLCP than for the LLCP (e.g., the Ko for the binding between the HCP2 and the KLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the Kd for the binding between the HCP2 and the % of the HCP1 is complexed, or interfaced with, the LLCP; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the LLCP is complexed, or interfaced with, the HCP1; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP2 is complexed, or interfaced with, the KLCP; or at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the KLCP is complexed, or interfaced with, the HCP2.  The specification does not describe the KD for all antibodies, much less “Ko” for kappa antibodies and lambda antibodies under any of the recited conditions.  
Regarding claim 76, the specification does not describe the which the HCP1 comprises “a sequence element” that increases the ratio of HCP1-HCP2: HCP1-HCP1 pairings, compared to the ratio that would be seen in the absence of the sequence element, e.g., where a naturally occurring sequence replaces the sequence element;
the HCP2 comprises a sequence element that increases the ratio of HCP1-HCP2: HCP2-HCP2 pairings, compared to the ratio that would be seen in the absence of the sequence element, e.g., where a naturally occurring sequence replaces the sequence element;
one or both of HCP1 and HCP2 were selected to minimize self-dimerization (e.g., HCP1-HCP1) as opposed to heterodimerization (e.g., HCP2-HCP2);
HCP1 and HCP2 are members of a paired protuberance/cavity, e.g., knob and hole pair; HCP1-HCP2 paring is promoted by an electrostatic interaction;

HCP1 and HCP2 are not members of a paired protuberance/cavity, e.g., knob and hole pair.   In particular, it cannot be envisioned which sequence elements that are not members of a pair of protuberance/cavity in the CH3 domain or SEED in the CH3 domain.  Further, it is unclear the degree of affinity (KD) is considered greater or “substantially greater” when the base affinity for all kappa and lambda antibodies are not adequately described. 
Regarding claim 94, the term “derived” encompasses derivatives, e.g., substitutions, deletions, addition or a combination thereof.  The specification does not describe where and what amino acid within the full-length sequence of the heavy chain polypeptide from lambda antibody or kappa antibody to be substituted, deleted, added or a combination thereof in vitro or in vivo still maintains binding to CTLA4 and IL12. 
Regarding claim 96, the term “functional variant or fragment thereof” encompasses substitutions, deletions, addition or a combination thereof.  The specification does not describe where and what amino acid within the full-length sequence of the heavy chain polypeptide from lambda antibody or kappa antibody to be substituted, deleted, added or a combination thereof such that the modified variants still maintain antigen binding.  The term “fragment” could be as little as one or two amino acids.  Even assuming the multispecific antibody binds to CTLA-4 and IL12, the specification does not teach fragment of one or few amino acids maintains secondary and tertiary structure of antibody, much less binding specifically to CTLA-4 and IL-12.  
The state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA 79: 1979, 1982; PTO 892).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding.
As another example, Barrios et al (J Molecular Recognition 17: 332-338, 2004; PTO 892) teach the amino acid residues in the CDRs and the length of the antibody heavy chain 
MacCallum et al (Mol. Biol 262: 732-745, 1996; PTO 892) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col.) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).
Wu et al (J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.
Regarding claim 99, the specification discloses just one kappa antibody Ipilomumab that binds to human CTLA-4 and one lambda antibody briakinumab that binds to human IL-12.  The specification does not describe the heavy and light chain variable regions from all kappa and lambda antibodies that bind to any CTLA4 and any IL12β from other species. 
Regarding pharmaceutical composition in claim 125, the specification does not describe structure, e.g., amino acid sequence of the first heavy chain variable region, first lamda light chain variable region, second heavy chain variable region and the second kappa light chain variable region that bind to any and all first antigen and second antigen for all multispecific antibodies as a pharmaceutical composition for treating any and all diseases.   It is unpredictable which undisclosed multispecific antibody is effective as a pharmaceutical composition absent of specific teachings and in vivo working examples. The specification does not describe the structure common to members of the genus, sufficient to show possession of the claimed genus.  One of skill in the art cannot "visualize or recognize" most members of Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a bispecific antibody that binds to human CTLA-4 and human IL-12 wherein the bispecific antibody comprising a first heavy chain polypeptide 1 (HCP1) comprising a lambda heavy chain variable region of SEQ ID NO: 407, a CH1 domain, and a first light chain comprising a lambda light chain variable domain comprising SEQ ID NO: 408 and a lambda light chain constant domain (CLλ), a second heavy chain polypeptide (HCP2) comprising a kappa heavy chain variable region of SEQ ID NO: 405 and a CH1 domain, and a kappa light chain variable region comprising SEQ ID NO: 406 and Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Claims 53, 55, 58-59, 61-63, 76, 88, 94, 96, 99 and 125 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a bispecific antibody that binds to human CTLA-4 and human IL-12 wherein the bispecific antibody comprising a first heavy chain polypeptide 1 (HCP1) comprising a lambda heavy chain variable region of SEQ ID NO: 407, a CH1 domain, and a first light chain comprising a lambda light chain variable domain comprising SEQ ID NO: 408 and a lambda light chain constant domain (CLλ), a second heavy chain polypeptide (HCP2) comprising a kappa heavy chain variable region of SEQ ID NO: 405 and a CH1 domain, and a kappa light chain variable region comprising SEQ ID NO: 406 and a kappa light chain constant domain (CLκ) , wherein the lambda heavy chain paired with the lambda light chain and wherein the kappa heavy chain paired with the kappa light chain, (2) the bispecific antibody above wherein the first heavy chain further comprises a CH2 and a CH3 domain and the second heavy chain further comprises a CH2 and a CH3 domain, (3) the bispecific antibody above wherein the first CH3 domain comprises amino acid substitution T366S, L368A and Y407V (hole or cavity) and the second CH3 domain comprises a T366W (protuberance or knob), does not reasonably provide enablement for any multispecific antibody molecule as set forth in claims 53, 55, 58-59, 61-63, 76, 88, 94, 96 and 99 as a pharmaceutical composition as set forth in claim 125 for treating any and all diseases.   The specification make and use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 53 encompasses any multispecific antibody molecule comprising:
i)    a first antigen-binding domain that binds to a first antigen, wherein the first antigen binding domain comprises:
a)    a first heavy chain polypeptide (HCP1) comprising: a first heavy chain variable region sequence (HCVRS) sufficient that, when paired with i)b) allows the first antigen binding domain to bind to the first antigen; and a first heavy chain constant region sequence (HCCRS) (e.g., a first CHI sequence), and
b)    a lambda light chain polypeptide (LLCP) comprising: a lambda light chain variable region sequence (LLCVRS) sufficient that, when paired with i)a) allows the first antigen binding domain to bind to the first antigen; and a lambda light chain constant region sequence (LLCCRS), and
ii)    a second antigen-binding domain that binds to a second antigen, wherein the second antigen-binding domain comprises:
a)    a second heavy chain polypeptide (HCP2) comprising: a second heavy chain variable region sequence (HCVRS) sufficient that, when paired with ii)b) allows the second antigen-binding domain to bind to the second antigen; and a second heavy chain constant region sequence (HCCRS) (e.g., a second CHI sequence) and
b)    a kappa light chain polypeptide (KLCP) comprising: a kappa light chain variable region sequence (KLCVRS) sufficient that, when paired with ii)a) allows the second antigen-binding domain to bind to the second antigen; and a kappa light chain constant region sequence (KLCCRS), wherein:
1) the multispecific antibody molecule does not comprise a mutation in the first HCCRS (e.g., the first CHI sequence) (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) that promotes the preferential pairing of the HCP1 and the LLCP, compared with pairing of the HCP1 and the LLCP without the mutation, or the multispecific antibody molecule does not comprise a mutation in the LLCCRS (e.g., a mutation relative to a naturally existing lambda light chain constant region sequence) that 
2) the multispecific antibody molecule does not comprise a mutation in the second HCCRS (e.g., the second CHI sequence) (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) that promotes the preferential pairing of the HCP2 and the KLCP, compared with pairing of the HCP2 and the KLCP without the mutation, or the multispecific antibody molecule does not comprise a mutation in the KLCCRS (e.g., a mutation relative to a naturally existing kappa light chain constant region sequence) that promotes the preferential pairing of the HCP2 and the KLCP, compared with pairing of the HCP2 and the KLCP without the mutation, wherein:
the LLCP preferentially binds to the HCP1 over the HCP2, or the KLCP preferentially binds to the HCP2 over the HCP1. 
Claim 56 encompasses the multispecific antibody molecule of claim 53, wherein:
the multispecific antibody molecule does not comprise a mutation in the first HCCRS (e.g., the first CHI sequence) (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) that increases the preferential pairing of the HCP1 and the LLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds, compared with pairing of the HCP1 and the LLCP without the mutation, or the multispecific antibody molecule does not comprise a mutation in the LLCCRS (e.g., a mutation relative to a naturally existing lambda light chain constant region sequence) that increases the preferential pairing of the HCP1 and the LLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds, compared with pairing of the HCP1 and the LLCP without the mutation; or
the multispecific antibody molecule does not comprise a mutation in the second HCCRS (e.g., the second CHI sequence) (e.g., a mutation relative to a naturally existing heavy chain constant region sequence) that increases the preferential pairing of the HCP2 and the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds, compared with pairing of the HCP2 and the KLCP without the mutation, or the multispecific antibody molecule does not comprise a mutation in the KLCCRS (e.g., a mutation relative to a naturally existing kappa light chain constant region sequence) that increases the preferential pairing of the HCP2 and the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds, compared with pairing of the HCP2 and the KLCP without the mutation.
Claim 58 encompasses the multispecific antibody molecule of claim 53, comprising:
i)a) the HCP1 comprises a first heavy chain constant region sequence (HCCRS) (e.g., a first CHI sequence),
i) b) the LLCP comprises a lambda light chain constant region sequence (LLCCRS),
ii) a) the HCP2 comprises a second heavy chain constant region sequence (HCCRS) (e.g., a second CHI sequence), and
ii)b) the KLCP comprises a kappa light chain constant region sequence (KLCCRS), wherein:
1)    the multispecific antibody molecule does not comprise a mutation in the first HCCRS (e.g., the first CHI sequence) (e.g., a mutation relative to a naturally existing heavy chain constant region sequence), or the multispecific antibody molecule does not comprise a mutation in the LLCCRS (e.g., a mutation relative to a naturally existing lambda light chain constant region sequence); and

Claim 59 encompasses the multispecific antibody molecule of claim 58, wherein the multispecific antibody molecule does not comprise a mutation in any of the following: the first HCCRS (e.g., the first CHI sequence), the LLCCRS, the second HCCRS (e.g., the second CHI sequence), and the KLCCRS (e.g., a mutation relative to a naturally existing heavy chain constant region sequence, a naturally existing lambda light chain constant region sequence, or a naturally existing kappa light chain constant region sequence).
Claim 61 encompasses the multispecific antibody molecule of claim 53, wherein:
i)a) the HCP1 comprises a first heavy chain constant region sequence (HCCRS) (e.g., a first CHI sequence),
i) b) the LLCP comprises a lambda light chain constant region sequence (LLCCRS),
ii) a) the HCP2 comprises a second heavy chain constant region sequence (HCCRS) (e.g., a second CHI sequence), and
ii)b) the KLCP comprises a kappa light chain constant region sequence (KLCCRS), wherein:
1)    the first HCCRS (e.g., the first CH1 sequence) comprises a naturally existing heavy chain constant region sequence, or the LLCCRS comprises a naturally existing lambda light chain constant region sequence; and
2)    the second HCCRS (e.g., the second CHI sequence) comprises a naturally existing heavy chain constant region sequence, or the KLCCRS comprises a naturally existing kappa light chain constant region sequence.
Claim 62 encompasses the multispecific antibody molecule of claim 61, wherein:
i)    the first HCCRS (e.g., the first CHI sequence) comprises a naturally existing heavy chain constant region sequence,
ii)    the LLCCRS comprises a naturally existing lambda light chain constant region sequence,
iii)    the second HCCRS (e.g., the second CHI sequence) comprises a naturally existing heavy chain constant region sequence, and
iv)    the KLCCRS comprises a naturally existing kappa light chain constant region sequence.
Claim 63 encompasses the multispecific antibody molecule of claim 53, wherein:
the HCP1 preferentially binds to the LLCP over the KLCP;
the HCP2 preferentially binds to the KLCP over the LLCP;

the LLCP has a higher affinity, e.g., a substantially higher affinity, for the HCP1 than for the HCP2 (e.g., the Ko for the binding between the LLCP and the HCP1 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the Kd for the binding between the LLCP and the first HCP2);
the HCP2 has a higher affinity, e.g., a substantially higher affinity, for the KLCP than for the LLCP (e.g., the Ko for the binding between the HCP2 and the KLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the Kd for the binding between the HCP2 and the LLCP);
the KLCP has a higher affinity, e.g., a substantially higher affinity, for the HCP2 than for the HCP1 (e.g., the Ko for the binding between the KLCP and the HCP2 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the Kd for the binding between the KLCP and the HCP1);
the percent binding between the HCP1 and the LLCP in the presence of the KLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP1 and the LLCP in the presence of the HCP2 is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP2 and the KLCP in the presence of the LLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%;
the percent binding between the HCP2 and the KLCP in the presence of the HCP1 is at least 75, 80, 90, 95, 98, 99, or 99.5%; or
when the HCP1, LLCP, HCP2, and KLCP are present under preselected conditions, e.g., in aqueous buffer, e.g., at pH 7, in saline, e.g., at pH 7, or under physiological conditions: at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP1 is complexed, or interfaced with, the LLCP; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the LLCP is complexed, or interfaced with, the HCP1; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP2 is complexed, or interfaced with, the KLCP; or at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the KLCP is complexed, or interfaced with, the HCP2.
Claim 76 encompasses the multispecific antibody molecule of claim 53, wherein: the HCP1 is complexed, or interfaced with, the HCP2;
the HCP1 has a greater affinity, e.g., a substantially greater affinity, for HCP2, than for a second molecule of HCP1;
the HCP2 has a greater affinity, e.g., a substantially greater affinity, for HCP1, than for a second molecule of HCP2;
the HCP1 comprises a sequence element that increases the ratio of HCP1-HCP2: HCP1-HCP1 pairings, compared to the ratio that would be seen in the absence of the sequence element, e.g., where a naturally occurring sequence replaces the sequence element;

one or both of HCP1 and HCP2 were selected to minimize self-dimerization (e.g., HCP1-HCP1) as opposed to heterodimerization (e.g., HCP2-HCP2);
HCP1 and HCP2 are members of a paired protuberance/cavity, e.g., knob and hole pair; HCP1-HCP2 paring is promoted by an electrostatic interaction;
HCP1-HCP2 paring is promoted by strand exchange; or
HCP1 and HCP2 are not members of a paired protuberance/cavity, e.g., knob and hole
pair.
	Claim 88 encompasses the multispecific antibody molecule of claim 53, wherein: the HCP1 comprises a first heavy chain constant region sequence (HCCRS), wherein the first HCCRS does not comprise a mutation (e.g., a mutation relative to a naturally existing heavy chain constant region sequence);
the HCP2 comprises a second heavy chain constant region sequence (HCCRS), wherein the second HCCRS does not comprise a mutation (e.g., a mutation relative to a naturally existing heavy chain constant region sequence);
the HCP1 comprises a first heavy chain constant region sequence (HCCRS), wherein the first HCCRS does not comprise a mutation (e.g., a mutation relative to a naturally existing heavy chain constant region sequence); and the HCP2 comprises a second heavy chain constant region sequence (HCCRS), wherein the second HCCRS does not comprise a mutation (e.g., a mutation relative to a naturally existing heavy chain constant region sequence);
the HCP1 comprises a first CH2 domain sequence and a first CH3 domain sequence, wherein the first CH2 domain sequence and the first CH3 domain sequence do not comprise a mutation (e.g., a mutation relative to a naturally existing CH2 domain sequence or a naturally existing CH3 domain sequence);
the HCP2 comprises a second CH2 domain sequence and a second CH3 domain sequence, wherein the second CH2 domain sequence and the second CH3 domain sequence do not comprise a mutation (e.g., a mutation relative to a naturally existing CH2 domain sequence or a naturally existing CH3 domain sequence); or
the HCP1 comprises a first CH2 domain sequence and a first CH3 domain sequence, wherein the first CH2 domain sequence and the first CH3 domain sequence do not comprise a mutation (e.g., a mutation relative to a naturally existing CH2 domain sequence or a naturally existing CH3 domain sequence); and the HCP2 comprises a second CH2 domain sequence and a second CH3 domain sequence, wherein the second CH2 domain sequence and the second CH3 domain sequence do not comprise a mutation (e.g., a mutation relative to a naturally existing CH2 domain sequence or a naturally existing CH3 domain sequence).

the HCP2 is derived from an antibody arising, either in vivo or in vitro, as a kappa antibody.
Claim 96 encompasses the multispecific antibody molecule of claim 53, wherein:
the HCP1 and LLCP comprise amino acid sequences selected from Table 18 (e.g., as paired in Table 18) or Table 5a (e.g., as paired in Table 5a), or functional variant or fragment thereof;
the HCP2 and KLCP comprise amino acid sequences selected from Table 18 (e.g., as paired in Table 18) or Table 5a (e.g., as paired in Table 5a), or functional variant or fragment thereof; or
the HCPL LLCP, HCP2, and KLCP comprise amino acid sequences selected from Table 18 (e.g., a single cell of Table 18) or Table 5a (e.g., a single row of Table 5a), or functional variant or fragment thereof. 
Claim 99 encompasses the multispecific antibody molecule of claim 53, wherein:
the first or second antigen is a tumor antigen, e.g., a pancreatic, lung, or colorectal tumor antigen;
the first or second antigen is chosen from: PD-L1, HER3, TROP2, mesothelin, IGF-1R, or CA19-9;
the first or second antigen is chosen from: PD-L1, HER3, TROP2, VEGF-A, EGFR, MUC L DLL4, or HGF;
the first or second antigen is chosen from: PD-L1, HER3, TROP2, VEGF-A, EGFR, MUCL, MAGE-A3, gpA33, NY-ESO-L, ANG2, RSP03, HER2, CEACAM5, or CEA;
the first or second antigen is an antigen of an immune effector cell, e.g., a T cell, an NK cell, or a myeloid cell;
the first or second antigen is chosen from: CD3, PD-1, LAG-3, TIM-3, CTLA-4, VISTA, TIGIT, PD-L1, B7-H3, 4-1BB, or ICOS;
the first antigen is a tumor antigen, e.g., mesothelin, and the second antigen is an antigen chosen from NKP30, PD-L1, CD3, NKG2D, CD47, 4-1BB, orNKP46; or the second antigen is a tumor antigen, e.g., mesothelin, and the first antigen is an antigen chosen from NKP30, PD-L1, CD3, NKG2D, CD47, 4-1BB, orNKP46;
the first antigen is IGF1R and the second antigen is HER3, or the second antigen is IGF1R and the first antigen is HER3;
the first antigen is mesothelin and the second antigen is PD-L1 or the second antigen is mesothelin and the first antigen is PD-L1;
the first antigen is CTLA4 and the second antigen is IL12P, or the second antigen is CTLA4 and the first antigen is IL12P (elected species);

the first antigen is CTLA4 and the second antigen is CD221, or the second antigen is CTLA4 and the first antigen is CD221;
the first antigen is PD 1 and the second antigen is TRAILR2, or the second antigen is PD 1 and the first antigen is TRAILR2;
the first antigen is PD1 and the second antigen is PDL1, or the second antigen is PD1 and the first antigen is PDL1; or
the first antigen is PD1 and the second antigen is PDL1, or the second antigen is PD1 and the first antigen is PDL1.
Claim 125 encompasses a pharmaceutical composition comprising the multispecific antibody molecule of claim 53 and a pharmaceutically acceptable diluent or excipient.
The specification discloses bispecific IgG antibody comprising a lambda and a kappa light chain.    exemplary pairing of kappa and lamda antibodies include the kappa antibody Ipilumumab (anti-CLTA4) paired with lambda Briakinumab (anti-IL12) antibody wherein the heavy chain variable domain of Ipilumumab comprises the amino acid sequence of SEQ ID NO: 405, and the kappa light chain of Ipilumumab comprises the amino acid sequence of SEQ ID NO: 406, the heavy chain variable domain of Briakinumab (anti-IL12) comprises the amino acid sequence of SEQ ID NO: 407 and the lambda light chain of Briakinumab comprises the amino acid sequence of SEQ ID NO: 408 as shown in Table 18. 
However, the description of just one kappa antibody Ipilumumab that binds to CTLA4 and one lambda antibody Briakinumab that binds to IL-12 are not representative of the entire genus of multispecific antibody molecule comprising a first heavy chain polypeptide comprising any first heavy chain variable region sequence paired with a first light chain polypeptide comprising any lambda light chain variable region sequence and a second heavy chain polypeptide (HCP2) comprising any second heavy chain variable region sequence paired with a kappa light chain polypeptide comprising any kappa light chain variable region sequence that bind to any first and any second targets without any mutation in the CH1 domain and CL domain of the first and second antigen-binding domains.  The specification does not describe the structure, e.g., amino acid sequence of the first heavy chain variable region, first lamda 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, it is unpredictable which multispecific antibody binds to which first antigen and second antigen is effective as a pharmaceutical composition to treat which disease absent of any in vivo working examples. 
Regarding claim 56, the specification does not teach structure, e.g., amino acid sequence of the first heavy chain variable region, first lamda light chain variable region, second heavy chain variable region and the second kappa light chain variable region that bind to any and all first antigen and second antigen for all multispecific antibodies having the claimed functions, e.g., that increases the preferential pairing of the HCP1 and the LLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds, or increases the preferential pairing of the HCP1 and the LLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds, compared with pairing of the HCP1 and the LLCP without the mutation in the CH1 and/or CLλ; or the preferential pairing of the HCP2 and the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds, or the preferential pairing of the HCP2 and the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds, compared with pairing of the HCP2 and the KLCP without the mutation in the CH1 and/or CLκ.  The structure-function correlation set forth in the disclosure does not by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds or preferential pairing of the HCP2 and the KLCP by at least 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, or 50 folds) other than SEQ ID NO: 405 pairing with SEQ ID NO: 406 or SEQ ID NO: 407 pairing with SEQ ID NO: 408 as shown in Table 18. 
Regarding claim 63, the specification does not teach structure, e.g., amino acid sequence of the first heavy chain variable region, first lamda light chain variable region, second heavy chain variable region and the second kappa light chain variable region that bind to any and all first antigen and second antigen for all multispecific antibodies having the claimed functions, e.g., the HCP1 has a higher affinity, e.g., a substantially higher affinity, for the LLCP than for the KLCP (e.g., the Kd for the binding between the HCP1 and the LLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the Kd for the binding between the HCP1 and the KLCP); the LLCP has a higher affinity, e.g., a substantially higher affinity, for the HCP1 than for the HCP2 (e.g., the Ko for the binding between the LLCP and the HCP1 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the Kd for the binding between the LLCP and the first HCP2); the HCP2 has a higher affinity, e.g., a substantially higher affinity, for the KLCP than for the LLCP (e.g., the Ko for the binding between the HCP2 and the KLCP is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the Kd for the binding between the HCP2 and the LLCP); the KLCP has a higher affinity, e.g., a substantially higher affinity, for the HCP2 than for the HCP1 (e.g., the Ko for the binding between the KLCP and the HCP2 is no more than 50%, 40%, 30%, 20%, 10%, 1 %, 0.1 %, or 0.01 % of the Kd for the binding between the KLCP and the HCP1); the percent binding between the HCP1 and the LLCP in the presence of the KLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%; the percent binding between the HCP1 and the LLCP in the presence of the HCP2 is at least 75, 80, 90, 95, 98, 99, or 99.5%; the percent binding between the HCP2 and the KLCP in the presence of the LLCP is at least 75, 80, 90, 95, 98, 99, or 99.5%; the percent binding between the HCP2 and the KLCP in the presence of the HCP1 is at least 75, 80, 90, 95, 98, 99, or 99.5%; or when the HCP1, % of the HCP1 is complexed, or interfaced with, the LLCP; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the LLCP is complexed, or interfaced with, the HCP1; at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the HCP2 is complexed, or interfaced with, the KLCP; or at least 70, 75, 80, 90, 95, 98, 99, 99.5, or 99.9 % of the KLCP is complexed, or interfaced with, the HCP2.  The specification does not disclose the binding affinity (KD) for all antibodies, much less “Ko” for kappa antibodies and lambda antibodies under any of the recited conditions.  Regarding “Ko”, the Examiner assumes Applicant meant “KD”.  
Regarding claim 76, the specification does not teach which “a sequence element” that increases the ratio of HCP1-HCP2: HCP1-HCP1 pairings, compared to the ratio that would be seen in the absence of the sequence element, e.g., where a naturally occurring sequence replaces the sequence element;
the HCP2 comprises a sequence element that increases the ratio of HCP1-HCP2: HCP2-HCP2 pairings, compared to the ratio that would be seen in the absence of the sequence element, e.g., where a naturally occurring sequence replaces the sequence element;
one or both of HCP1 and HCP2 were selected to minimize self-dimerization (e.g., HCP1-HCP1) as opposed to heterodimerization (e.g., HCP2-HCP2);
HCP1 and HCP2 are members of a paired protuberance/cavity, e.g., knob and hole pair; HCP1-HCP2 paring is promoted by an electrostatic interaction;
HCP1-HCP2 paring is promoted by strand exchange; or HCP1 and HCP2 are not members of a paired protuberance/cavity, e.g., knob and hole pair.   In particular, it cannot be envisioned which sequence elements that are NOT members of a pair of protuberance/cavity in the CH3 domain or SEED in the CH3 domain.  Further, it is unclear the degree of affinity (KD) is considered greater or “substantially greater” when the base affinity for all kappa and lambda antibodies. 
Regarding claim 94, the term “derived” encompasses derivatives, e.g., substitutions, deletions, addition or a combination thereof.  The specification does not teach where and what amino acid within the in vitro or in vivo still maintains binding to CTLA4 and IL12. 
Regarding claim 96, the term “functional variant or fragment thereof” encompasses substitutions, deletions, addition or a combination thereof.  The specification does not teach where and what amino acid within the full-length sequence of heavy chain polypeptide from which lambda antibody or kappa antibody to be substituted, deleted, added or a combination thereof such that the modified variants still maintain antigen binding.  The term “fragment” could be as little as one or two amino acids.  Even assuming the multispecific antibody binds to CTLA-4 and IL12, the specification does not teach any fragment as little as one or few amino acids still maintain secondary and tertiary structure of antibody, let alone binding specifically to CTLA-4 and IL-12.  
The state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA 79: 1979, 1982; PTO 892).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding.
As another example, Barrios et al (J Molecular Recognition 17: 332-338, 2004; PTO 892) teach the amino acid residues in the CDRs and the length of the antibody heavy chain complementarity determining region (CDR3) are critical for antigen specific binding site (see abstract, in particular). The length of the amino acid sequence that linked the CDRs of immunoglobulin light and heavy chains is important in maintaining their required conformation for binding and in vivo activity.
MacCallum et al (Mol. Biol 262: 732-745, 1996; PTO 892) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col.) 
Wu et al (J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.
Regarding claim 99, the specification discloses just one kappa antibody Ipilomumab that binds to human CTLA-4 and one lambda antibody briakinumab that binds to human IL-12.  The specification does not teach the heavy and light chain variable regions from all kappa and lambda antibodies that bind to any CTLA4 and any IL12β, e.g., CTLA from other species. 
Regarding pharmaceutical composition in claim 125, the specification does not teach the structure, e.g., amino acid sequence of the first heavy chain variable region, first lamda light chain variable region, second heavy chain variable region and the second kappa light chain variable region that bind to any and all first antigen and second antigen for all multispecific antibodies as a pharmaceutical composition for treating any and all diseases.   It is unpredictable which undisclosed multispecific antibody is effective as a pharmaceutical composition absent of specific teachings and in vivo working examples.  Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification.  The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970). 
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 53, 55, 58, 61, 62, 63, 76, 88, 94 and 125 rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2012/023053 (Elson hereafter, published February 23, 2012; PTO 892).
Regarding claims 53, 55, 58, 61, 62, 63, 88, Elson teaches and claims multispecific antibody molecules, e.g., a bispecific IgGκλ hybrid antibody that specifically binds to different first antigen and second antigen, e.g., IFNγ and IL6R (see para. [0021], [0034], [0062], [0063], [0097]).  The reference bispecific IgGκλ hybrid antibody comprises two common heavy chains (instant first heavy chain polypeptide (HCP1) and second heavy chain polypeptide (HCP2) each comprises CH1-hinge-CH2-CH3 domains, two light chain – one is Kappa (κ, instant second light chain) and the other is Lamda (λ, instant first lambda light chain), see para. [0059], [0069], reference claims 1-10, Figure 3A, in particular.   The light chain variables can be of the Lambda or Kappa family fused to a Lambda and Kappa constant domains, respectively, see para. [0069], [0082].  The reference heavy chain constant domains e.g., CH1 and the light chain constant domain e.g., CLκ and CLλ are not mutated.  One of the heavy chain is paired 
Regarding claim 76, Elson teaches the bispecific IgGκλ hybrid antibody wherein the CH3 domains of the first and second heavy chains may include knob into hole by introducing mutations into the CH3 domains to modify the contact interface, see para. [0056] or strand-exchange engineered domain (SEED) human CH3 domains based on human IgG and human IgA known in the art, see para. [0056]. 
Regarding claim 94, Elson teaches the antibody heavy chains and light chains are derived from in vitro screening of phage libraries, or phage display, see Examples 1-3, para. [0087] to [0089].  The identified antibodies with high affinities in the sub-nanomolar to nanomolar range without optimization, see para. [0081].
Regarding claim 125, Elson teaches a composition comprising the reference bispecific antibody and a pharmaceutically acceptable carrier, e.g., PBS, see para. [00100].  The benefit of the bispecific κλ-body contains no mutations or nonhuman sequences (except for diversification of the light-chain CDRs that confer target specificity) and is therefore indistinguishable from a human IgG.  The stability and the human nature of κλ-bodies should therefore minimize the risk of immunogenicity.
Thus, the reference teachings anticipate the claimed invention.

Claims 53, 55, 58, 61, 62, 63, 76, 88, 94, 99 and 125 rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US20190338048 (Urosev hereafter, claimed priority to 62/239,206, filed Oct 8, 2015; PTO 892). 
Regarding claims 53, 55, 58, 61, 62, 63, Urosev teaches antibody such as multispecific antigen-binding polypeptide constructs) which can comprise a first heterodimer (H1L1) having a first immunoglobulin heavy chain (H1, instant first heavy chain polypeptide (HCP1)) and an immunoglobulin lambda light chain (L1, instant lambda light chain polypeptide (LLCP)) which pair to form a first Fab region (VH1-CH1 paired with VL-CL lambda isotype), and a second heterodimer (H2L2) having an 
Regarding claim 76, Urosev teaches in some embodiment, the first heavy chain polypeptide and the second heavy chain polypeptide comprises modification for driving preferential pairing between heterodimeric CH3 domain sequences relative to homodimeric CH3 sequences include, for example, "knobs into holes", charged residues with ionic interactions, and strand-exchange engineered domain (SEED) technologies can also be employed, see para. [0440], [0442], [0052].  In some embodiments, the Fc is a heterodimeric Fc comprising one or more amino acid modifications that promote formation of a heterodimeric Fc over a homodimeric Fc, see para. [0080]. 
Regarding claim 88, Urosev teaches "heavy chain" includes a full-length heavy chain and fragments thereof having sufficient variable region sequence to confer binding specificity. A full-length heavy chain includes a variable domain, VH, and three constant domains, CH1, CH2, and CH3, see para. [0125], [0148].
in vitro display, and other methods, see para. [0138].
Regarding claim 99, Urosev teaches exemplary therapeutic antibodies comprising a kappa light chain shown in Table A includes Ipilumumab (elected species, anti-CTLA 4 or cytotoxic T lymphocyte antigen 4), see p. 13, Table A right col, in particular.  Exemplary therapeutic antibodies comprising a lambda light chain shown in Table B include Briakinumab (elected species, anti-IL12, see p. 14, para. [0142], right col. in particular. 
Regarding claim 125, Urosev teaches a pharmaceutical composition comprising multispecific antibody and a pharmaceutically acceptable carrier or buffer, see para. [0066].
Thus, the reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 53 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over US20190338048 (Urosev hereafter, claimed priority to 62/239,206, filed Oct 8, 2015; PTO 892) in view of WO2006105338 (Karki hereafter, published Oct 5, 2006; PTO 892) and WO0056772 (Du Fou hereafter, published September 28, 2000; PTO 892).
The teachings of Urosev have been discussed supra.  Urosev teaches most antibodies can be obtained from numerous parent antibodies known in the art.  Most antibodies can serves as a parent antibody, provided that they comprises an immunoglobulin heavy chain polypeptide that pairs with an immunoglobulin light chain polypeptide sequence to form Fab region that binds to an antigen, see para. [0141].  Examples of therapeutic antibodies used to treat disease such as kappa light chain ipilumumab antibody, see Table A; example of lambda light chain antibody such as briakinumab that binds to interleukin 12, see Table B, para. [0149], in particular. 

However, Karki teaches ipilumumab anti-CTLA antibody heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 6, which is identical to the claimed SEQ ID NO: 405, see para. [0156], [0183], sequence in Figure 24f, sequence alignment below:
  Query Match             100.0%;  Score 634;  DB 8;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSSYTMHWVRQAPGKGLEWVTFISYDGNNKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSSYTMHWVRQAPGKGLEWVTFISYDGNNKYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAIYYCARTGWLGPFDYWGQGTLVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAIYYCARTGWLGPFDYWGQGTLVTVSS 118

And a kappa light chain variable region comprises the amino acid sequence of SEQ ID NO: 5, which is identical to the claimed SEQ ID NO: 406, see sequence alignment below, sequence in Figure 24e, in particular.
  Query Match             100.0%;  Score 566;  DB 8;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPGTLSLSPGERATLSCRASQSVGSSYLAWYQQKPGQAPRLLIYGAFSRATGIP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPGTLSLSPGERATLSCRASQSVGSSYLAWYQQKPGQAPRLLIYGAFSRATGIP 60

Qy         61 DRFSGSGSGTDFTLTISRLEPEDFAVYYCQQYGSSPWTFGQGTKVEIK 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSGSGTDFTLTISRLEPEDFAVYYCQQYGSSPWTFGQGTKVEIK 108
Karki teaches the antibody is useful for treating various autoimmune diseases, immunological diseases, infectious diseases, neurological diseases, inflammatory diseases, pain, pulmonary diseases, 
Urosev and Karki do not teach the lambda briakinumab antibody comprises the heavy chain amino acid sequence of SEQ ID NO: 407 and the lambda light chain amino acid sequence of SEQ ID NO: 408 shown in Table 18 as per claim 96.
However, Du Fou teaches lambda anti-human IL-12 antibody briakinumab antibody comprises the heavy chain amino acid sequence of SEQ ID NO: 23, which is 100% identical to the claimed SEQ ID NO: 407, see sequence alignment below, p. 140, in particular:
  Query Match             100.0%;  Score 615;  DB 1;  Length 115;
  Best Local Similarity   100.0%;  
  Matches  115;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAFIRYDGSNKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAFIRYDGSNKYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCKTHGSHDNWGQGTMVTVSS 115
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCKTHGSHDNWGQGTMVTVSS 115

And a kappa light chain variable region comprises the amino acid sequence of SEQ ID NO: 24, which is identical to the claimed SEQ ID NO: 408, see p. 37, 61, 141, in particular.
  Query Match             100.0%;  Score 581;  DB 1;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  111;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSVLTQPPSVSGAPGQRVTISCSGSRSNIGSNTVKWYQQLPGTAPKLLIYYNDQRPSGVP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSVLTQPPSVSGAPGQRVTISCSGSRSNIGSNTVKWYQQLPGTAPKLLIYYNDQRPSGVP 60

Qy         61 DRFSGSKSGTSASLAITGLQAEDEADYYCQSYDRYTHPALLFGTGTKVTVL 111
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSKSGTSASLAITGLQAEDEADYYCQSYDRYTHPALLFGTGTKVTVL 111


In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Urosev, Karki and Du Fou by looking up the amino acid sequence of the lambda antibody briakinumab heavy and kappa light chain variable regions (the first heavy chain polypeptide and lambda light chain polypeptide) as taught by Du Fou and the amino acid sequence of the kappa antibody Ipilumumab heavy and light chain variable regions (the second heavy chain polypeptide and the kappa light chain polypeptide) as taught by Karki in the bispecific antibody molecule that binds to CTLA4 from Ipilumumab and human IL-12 from briakinumab of Urosev to arrive at the claimed invention with a reasonable expectation success, i.e., preferential pairing of first heavy chain and lambda light chain from lambda antibody briakinumab and the preferential pairing of the second heavy chain and kappa light from kappa antibody Ipilumumab. 
One of ordinary skill in the art would have been motivated to do so because Karki teaches the ipilumumab anti-CTLA antibody is useful for treating various autoimmune diseases, immunological diseases, infectious diseases, neurological diseases, inflammatory diseases, pain, pulmonary diseases, hematological conditions, fibrotic conditions, oncological and neoplastic diseases including cancer, rheumatoid arthritis, Crohn's disease, see abstract, in particular. 
 One of ordinary skill in the art would have been motivated to do so because Du Fou teaches lambda anti-human IL-12 antibody briakinumab is useful for treating disease associated with detrimental release of human IL-12, especially Crohn's disease, multiple sclerosis and rheumatoid arthritis to treat human IL-12 disorders, see entire document, reference claims 95-96, 144-147, abstract, in particular.  
In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two modes of treatment, each of which is taught by the prior art to be useful for the same purpose in order to make a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.   
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”   See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
No claim is allowed.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644